In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1362

L ISA M. L EGER,
                                                  Plaintiff-Appellant,
                                  v.

T RIBUNE C OMPANY L ONG T ERM
D ISABILITY B ENEFIT P LAN,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 1:06-cv-06388—Robert W. Gettleman, Judge.



     A RGUED O CTOBER 28, 2008—D ECIDED M ARCH 9, 2009




  Before B AUER, R IPPLE and E VANS, Circuit Judges.
  R IPPLE, Circuit Judge. After the Tribune Company Long
Term Disability Benefit Plan (“the Plan”) terminated the
disability payments that Lisa M. Leger had been receiving
since 1990, Ms. Leger filed this ERISA action under 29
U.S.C. § 1132(a)(1)(B) for payment of benefits due. The
district court granted the Plan’s motion for summary
judgment, and Ms. Leger appealed. For the reasons set
2                                               No. 08-1362

forth in the following opinion, we reverse the judgment
of the district court and remand for further proceedings
consistent with this opinion.


                              I
                     BACKGROUND
A. Facts
                             1.
  Ms. Leger suffers from osteoarthritis in both knees.
Over the years, several physicians have treated Ms. Leger’s
condition with a regimen of exercise and with arthroscopic
surgery. Between 1986 and 1990, Ms. Leger underwent
three arthroscopic procedures. After the surgeries, she
enjoyed increased mobility and was able to engage in a
rehabilitative exercise program.
  In June 1990, however, as a result of chronic pain in both
knees, Ms. Leger ceased working as a program planning
manager for WGN-TV, part of the Tribune Company.
Following several months of short-term disability pay-
ments, the administrator of the Plan, CNA, approved
the payment of long-term disability benefits, which
Ms. Leger began receiving in December 1990.1



1
  Ms. Leger also applied for disability benefits through the
Social Security Administration. These payments initially were
denied. After an administrative appeal, her claim was ap-
proved, and she was awarded benefits.
No. 08-1362                                                  3

  When Ms. Leger began receiving disability payments in
1990, she was being treated by Dr. Prodromos. At that
time, he believed that her knee condition had improved;
however, she still was complaining of pain and instability.
Consequently, Dr. Prodromos referred Ms. Leger to
Dr. DeHaven, who concluded that Ms. Leger’s subjective
reports of pain were not consistent with his medical
observations.
  In 1991, Ms. Leger was examined by another orthopedic
surgeon, Dr. Nuber.2 Dr. Nuber observed that Ms. Leger
had degenerative changes in both knees, that she used a
cane for short distances and that she used crutches for
longer distances. Dr. Nuber recommended avoiding
further surgical intervention.
  Later, Ms. Leger received treatment from Dr. Steadman.
Between 1992 and 1996, Ms. Leger traveled to Vail, Colo-
rado, semiannually to see Dr. Steadman. During this time,
Dr. Steadman performed a total of four arthroscopic
procedures on Ms. Leger’s knees (two per knee). Dr.
Steadman noted that Ms. Leger was happy with the
results of the surgery and had an “excellent” range of
motion in both knees. ML 0921. 3 However, the relief
proved to be only temporary.
  In 1996, after the birth of her first child, Ms. Leger sought
treatment from Dr. Hill, whose practice was located in



2
  Ms. Leger went to Dr. Nuber for an evaluation related to
her disability claim.
3
  References are to Met Life’s administrative file located at
R.36 at 1-4.
4                                               No. 08-1362

the Chicago area. Dr. Hill continues to serve as Ms. Leger’s
primary orthopedic physician. Dr. Hill first prescribed a
program of strengthening exercises for Ms. Leger. After
Ms. Leger gave birth to her second child, she began
experiencing more pain and less mobility in her right
knee, and Dr. Hill performed an arthroscopy on that
knee. Ms. Leger’s right knee then began to improve.
  In 1998, Ms. Leger began to complain of pain associated
with a small lump in the back of her right knee, which
subsequently was determined to be a benign cyst.4 During
a follow-up examination with Dr. Hill in March 1999,
Dr. Hill noted that Ms. Leger’s main discomfort at that
time was associated with this cyst.
  In May 2001, in response to Ms. Leger’s complaints of
increased knee pain, Dr. Hill performed an arthroscopic
debridement of Ms. Leger’s right knee. The procedure
resulted in Ms. Leger enjoying a “full range of motion” in
that knee. ML 1106.
  Ms. Leger returned to Dr. Hill in October 2001 because
her right knee was “giv[ing] way” as a result of walking
her dog. ML 1114. Dr. Hill recommended decreasing
her level of physical activity. Between 2001 and 2004,
Ms. Leger continued to see Dr. Hill. A radiology report
from April 27, 2004, concluded that Ms. Leger had experi-
enced “minimal to moderate degenerative change” and
“[n]o appreciable change since 22 May 01.” ML 0877.



4
  A total of four physicians evaluated Ms. Leger’s knee
and concluded that the mass was a benign cyst.
No. 08-1362                                                5

  In August 2004, Ms. Leger traveled to Athens, Greece, to
attend the Olympic Games. She took precautions to
minimize the adverse effects that the travel and other
activities would have on her knees. Even so, she missed
some events as a result of her condition. Upon her return
from Athens, Ms. Leger saw Dr. Hill because she was
experiencing knee pain as a result of her increased walking
while at the Olympics. Dr. Hill performed another
arthroscopy of Ms. Leger’s right knee in December 2004
to repair a small meniscal tear. After the surgery,
Dr. Hill reported that Ms. Leger was “extremely happy
with her surgical result and feels that she has less right
knee discomfort than she had prior to surgery.” ML 0725.
In a follow-up visit on January 31, 2005, Dr. Hill noted that
Ms. Leger was “doing extremely well,” “ha[d] minimal
problems with her right knee” and was “ambulatory
without any external aid.” ML 0726.


                             2.
  Ms. Leger received benefits for almost fifteen years.
During this time, the Plan first was administered by CNA
and then, beginning in 2004, by The Hartford Insurance
Company.
  In 2005, Metropolitan Life Insurance Company (“Met
Life”) became the Plan’s administrator. As part of a review
of Ms. Leger’s benefits, Met Life requested updated
information from Ms. Leger and her treating physician,
Dr. Hill. In his reply, Dr. Hill stated that Ms. Leger’s
condition prevented her from sitting more than one
hour during an eight-hour period and from sitting for
6                                               No. 08-1362

more than thirty minutes in any given hour. See ML 0248.
Dr. Hill also stated that he had not advised Ms. Leger to
return to work because she was “wheel chair bound[,]
essentially unable to walk.” Id. at 0246. These materials, as
well as Ms. Leger’s medical history, were provided to
Dr. Kevin Smith for review. In his report, Dr. Smith stated:
    The medical records do not indicate objective clinical
    evidence on examination and testing, surgical report,
    diagnoses or pathology of a severity that would
    preclude her from gainful employment within a wide
    array of jobs within a sedentary work capacity level.
    The medical records are confusing in that she was
    very pleased with the surgical results on the Janu-
    ary 2005 office visit and was noted to be wheelchair
    bound and unable to stand for more than 1 hour in
    an 8-hour time period per APS statements in late
    March of 2005. The records indicate significant
    osteoarthritis of the knees but do not indicate findings
    or impairments of a severity that would preclude
    sedentary work in this 44-year-old employee.
ML 1786.5
  Grace Choi, a vocational rehabilitation consultant,
conducted an employability assessment based on Dr.
Smith’s evaluation. The assessment identified several
sedentary employment positions for which Ms. Leger
possessed the necessary qualifications. Met Life there-
fore determined that Ms. Leger was capable of performing


5
  Met Life provided a copy of Dr. Smith’s review to Dr. Hill,
and solicited his comments; Met Life received no response.
No. 08-1362                                                  7

sedentary work and terminated her benefits on October 12,
2005. See ML 1778-79.
  Ms. Leger appealed the decision internally and supplied
Met Life with additional personal information, witness
statements and medical documentation.6 She also sub-
mitted a Functional Capacity Evaluation (“FCE”), which
was prepared by a physical therapist, Joseph Rappa, on
February 22, 2006. In the FCE, Rappa indicated that
Ms. Leger had exerted full effort during the tests and that
her subjective reports of pain and associated disability
were both reasonable and reliable. ML 0482, 0459. In
his recommendations, Rappa wrote:
    It is recommended that clinical and/or vocational
    decision be made with the results of this report taken
    into consideration.
        —Avoid full/partial squat lifting.
        —Limit carrying for any distance.
        —Limit shoulder to overhead lifting to a maximum
        of 18 pounds.
        —Limit knuckle to shoulder lifting to a maximum
        of 18 pounds.
        —Limit pushing/pulling for any distance.



6
  On November 18, 2005, while Ms. Leger’s appeal was pending,
Dr. Hill performed an arthroscopy on her left knee. Ms. Leger
returned to Dr. Hill in February 2006, on crutches, complaining
of increased left-knee pain due to a fall. Dr. Hill advised
Ms. Leger to continue to use the crutches and to decrease her
weight-bearing activities.
8                                               No. 08-1362

        —Avoid being in a specific position (seated or
        standing) for long periods of time.
ML 0487. Dr. Hill also provided the following assessment:
      Ms. Lisa Leger has been a patient of mine since Janu-
    ary 8, 1996. She has had significant problems with both
    knees that date back to the late 70’s. She has had
    almost ten surgical procedures on each knee. She is
    presently severely disabled and needs crutches to
    ambulate. She recently had a Functional Capacity
    Evaluation on February 22, 2006, which concurs with
    her ongoing several limitations. She is unable to
    perform any job activity which requires standing,
    walking or prolonged sitting greater than thirty min-
    utes.
ML 0490.
  Met Life retained Dr. Michael J. Chmell, an orthopedic
surgeon, to review Ms. Leger’s file. In Dr. Chmell’s report,
he perceived some inconsistency in the information that
Dr. Hill had provided:
    On 3/28/05, forms are provided by Dr. Hill, the first of
    which is believed to be a functional capacity type of
    form in which it is stated that Ms. Leger is only capable
    of sitting for one hour per day. Rationale for this
    inability to sit for more than one hour per day is not
    provided; records do not indicate how Ms. Leger’s
    knee disorder would have any impact upon her
    ability to sit. A second attending physician statement
    provided by Dr. Hill, also dated 3/28/05, notes that
    Ms. Leger is wheelchair bound. It states that she is
    essentially unable to walk. This is in stark contrast to
No. 08-1362                                              9

   the office note documented above from 1/31/05,
   wherein Ms. Leger was noted to have minimal prob-
   lems with her knee and was encouraged to continue
   with an exercise program. Now it is stated that she
   is wheelchair bound. Even if Ms. Leger was truly
   unable to walk, it would have no bearing upon her
   ability to carry out sedentary work. It is very con-
   fusing to me that at one point Ms. Leger is noted to be
   doing well and then next is noted to be wheelchair
   bound. Also, the fact that it is stated Ms. Leger cannot
   sit for more than 30 minutes at a time, is not con-
   sistent with being wheelchair bound, which would
   mean that she is sitting passively. No data is presented
   to support the assertion that Ms. Leger cannot sit for
   more than one hour per day.
ML 0112. With respect to Ms. Leger’s ability to work,
Dr. Chmell stated:
   Ms. Leger would be limited in her ability to carry
   out any type of weight bearing activities due to the
   diagnosis of documented significant arthritis of both
   knees. She would be able to stand or walk for only
   brief periods of time and climb one flight of stairs
   only occasionally. She can lift up to 10 pounds occa-
   sionally. She can carry up to 10 pounds occasionally.
   She can push or pull up to 25 pounds occasionally.
   She would be able to bend, squat, or twist only occa-
   sionally. She has unrestricted use of the upper ex-
   tremities and unrestricted use of the axial skeleton
   and can sit for an unlimited period of time.
ML 0113.
10                                                No. 08-1362

  Additional information concerning Ms. Leger’s medical
history was supplied to Dr. Chmell, who then supple-
mented his original report. Dr. Chmell stated:
     On March 27, 2006, a letter is provided from Dr. Hill,
     which states that Ms. Leger is presently severely
     disabled and needs crutches to ambulate. Dr. Hill
     writes that Ms. Leger is unable to perform any job,
     which requires prolonged sitting greater than
     30 minutes. He does not provide any objective med-
     ical evidence of a disorder of a severity enough to
     preclude unlimited sitting. Ms. Leger has no dis-
     order, which would preclude unlimited sitting. This
     reviewer is a board-certified orthopedic surgeon in
     full-time clinical practice and my practice involves
     the treatment of arthritic hips and knees. In no way,
     does Ms. Leger have a diagnosis, which would pre-
     clude an unlimited ability to sit in my opinion. I am
     very experienced on a daily basis with taking care of
     such individuals with endstage arthritis of the knee
     and there is absolutely no reason why Ms. Leger
     cannot sit for an unlimited period of time.
ML 0109. Relying on Dr. Chmell’s medical review, Met Life
upheld the decision to terminate Ms. Leger’s benefits
on May 26, 2006. See ML 0094-97.


B. District Court Proceedings
  Ms. Leger commenced this action pursuant to 29 U.S.C.
§ 1132(a)(1)(B) to reinstate her long-term disability benefits.
After the close of discovery, both parties moved for
No. 08-1362                                                11

summary judgment. In rendering its decision, the district
court noted that the parties agreed that the plan accorded
the administrator discretion, and, therefore, the arbitrary-
and-capricious standard of review applied. See R.57 at 5.
Quoting our decision in Houston v. Provident Life &
Accident Insurance Co., 390 F.3d 990, 995 (7th Cir. 2004), the
court observed that it was required to uphold the ad-
ministrator’s decision if “it is possible to offer a reasoned
explanation, based on the evidence, for a particular out-
come . . . .” Id. at 5-6.
   Applying this standard to the evidence before it, the
court determined that the “defendant ha[d] advanced a
reasonable explanation for its decision to terminate plain-
tiff’s disability benefits.” Id. at 6. The court explained:
    Defendant provided plaintiff’s medical records to two
    of its physicians, who reviewed the file in its entirety,
    including plaintiff’s history of surgeries and care by
    numerous doctors. Defendant then weighed the
    opinions of its doctor against those of plaintiff’s
    treating physician and made a reasonable choice
    among conflicting medical opinions.
Id. The district court rejected Ms. Leger’s argument that
the Plan’s decision to terminate her benefits was unrea-
sonable because it had not documented any improve-
ment in her condition; the court noted that ERISA did not
require that the Plan show that her condition had im-
proved, only that the decision to terminate was reasonable.
Additionally, it rejected Ms. Leger’s claim that the Plan’s
decision was arbitrary and capricious because the Plan’s
physicians had not conducted a physical examination, but
12                                            No. 08-1362

only a file review. Finally, the court did not accept
Ms. Leger’s argument that the physicians retained by
the Plan’s administrator were biased because they had
received remuneration for their services.
  Ms. Leger timely appealed the district court’s entry
of summary judgment in favor of the Plan.


                            II
                       ANALYSIS
                           A.
  Before the district court, the parties agreed that the
arbitrary-and-capricious standard of review applied. Ms.
Leger now maintains, however, that the Supreme Court’s
recent decision in Metropolitan Life Insurance Company v.
Glenn, 128 S. Ct. 2343 (2008), alters the way that courts
must evaluate claim determinations. Essentially, Ms. Leger
reads Glenn as “necessitating a more penetrating scope
of judicial review than has previously been utilized.”
Appellant’s Reply Br. 3.


                            1.
   In Glenn, the Court considered how courts should review
the denial of benefits under ERISA when a single entity
is both the plan administrator and the payor of the bene-
fits. The Court determined that this dual role constitutes
a conflict of interest, “that a reviewing court should
consider that conflict as a factor in determining whether
the plan administrator has abused its discretion in
No. 08-1362                                                13

denying benefits, and that the significance of the factor
will depend upon the circumstances of the particular
case.” Id. at 2346.
  After reviewing the factual and legal background of the
case before it, the Court turned to its recent decision in
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).
Firestone established that, when a claimant is denied
benefits under a plan providing the administrator with
discretionary authority to determine eligibility, the plan’s
determination should be accorded deference, i.e., evaluated
according to an abuse-of-discretion standard. See id. at 2348
(citing Firestone Tire & Rubber Co., 489 U.S. at 115). The
Court noted that Firestone also established that, when “an
administrator or fiduciary . . . is operating under a conflict
of interest, that conflict must be weighed as a ‘factor in
determining whether there is an abuse of discretion.’ ” Id.
(emphasis in original) (quoting Firestone Tire & Rubber
Co., 489 U.S. at 115 (quoting Restatement (Second) of
Trusts § 187, cmt. d)).
  After concluding that this last principle was implicated
when the same company both determines eligibility and
pays benefits, the Court then turned to the question of
how a court should account for that conflict of interest
in its review of the benefits determination. The Court
rejected the idea that it should abandon a deferential
standard of review with respect to benefit determinations.
Additionally, it did not believe that it was “necessary or
desirable for courts to create special burden-of-proof
rules, or other special procedural or evidentiary rules,
focused narrowly upon the evaluator/payor conflict.” Id.
14                                                  No. 08-1362

at 2351. Instead, the Court determined that the conflict of
interest was simply one of many factors that a court
must consider in conducting its review.


                                2.
  Our study of Glenn convinces us, first, that the decision
is best read as an extension of the Court’s previous deci-
sion in Firestone and, second, that it is not applicable to
the present case. Fairly read, Glenn explains how the
general principle established in Firestone should be
applied to the more specific case in which responsibility
for both claim determinations and pay-outs is vested in
the same entity. In such a situation, a court is required to
take such an obvious conflict of interest into consider-
ation—along with all of the other relevant factors—in
determining whether the entity’s determination was
arbitrary and capricious. Contrary to Ms. Leger’s claims,
the Court’s decision in Glenn did not create a new standard
of review—a “heightened arbitrary and capricious stan-
dard”—for claims involving a conflict of interest. 7 It would


7
  Ms. Leger’s use of “heightened arbitrary and capricious”
standard is a reference to a case from the Eleventh Circuit,
Williams v. Bellsouth Telecommunications, Inc., 373 F.3d 1132
(11th Cir. 2004). In that case, the court determined that a
heightened arbitrary and capricious standard applied when
there was a conflict of interest present created by the dual
role of administrator and payor.
  However, two more recent cases from the Eleventh Circuit,
decided after Metropolitan Life Insurance Co. v. Glenn, 128 S. Ct.
                                                    (continued...)
No. 08-1362                                                15

be an even more serious misreading of Glenn to suggest
that it establishes a “heightened arbitrary and capricious
standard” for cases in which the administrator and the
payor are two separate entities. Indeed, that situation
simply was not before the Court.
  The correct standard of review to be applied in this case
is the arbitrary-and-capricious standard. See Tate v. Long
Term Disability Plan for Salaried Employees of Champion
Int’l Corp. #506, 545 F.3d 555, 559 (7th Cir. 2008) (holding
that where an ERISA plan gives the administrator discre-
tionary authority to determine eligibility for benefits or
to construe the terms of a plan, a denial of benefits is
reviewed under the arbitrary and capricious standard).
Under that deferential standard of review, however, the
termination procedure and determination still must
comply with the requirement of ERISA “that specific
reasons for denial be communicated to the claimant and
that the claimant be afforded an opportunity for ‘full and
fair review’ by the administrator.” Id. (quoting Halpin v.
W.W. Grainger, Inc., 962 F.2d 685, 688-89 (7th Cir. 1992)).
Furthermore, “[w]e will not uphold a termination when
there is an absence of reasoning in the record to support


7
  (...continued)
2343 (2008)—Doyle v. Liberty Life Assurance Company of
Boston, 542 F.3d 1352 (11th Cir. 2008), and White v. Coca-Cola
Company, 542 F.3d 848 (11th Cir. 2008),—acknowledge that
Glenn, “cast doubt” on the evaluation process it previously
had employed for the denial of ERISA-plan benefits, namely
the use of a “heightened arbitrary and capricious review.”
White, 542 F.3d at 854.
16                                               No. 08-1362

it.” Id. (quoting Hackett v. Xerox Corp. Long-Term Disability
Income Plan, 315 F.3d 771, 773 (7th Cir. 2003)).


                             B.
  Ms. Leger next submits that Met Life’s discontinuation
of her benefits should be viewed as presumptively arbi-
trary and capricious for several reasons. We consider
Ms. Leger’s contentions below.
  First, Ms. Leger claims that it was incumbent on Met Life
to show an improvement in her condition before it termi-
nated her disability payments. She acknowledges that “this
court has never explicitly said” that terminations of
benefits without a show of improvement are arbitrary
and capricious. Appellant’s Br. 14. However, she essen-
tially submits that our case law is “no differen[t]” from that
of the Eighth Circuit, id., which has stated:
     We are not suggesting that paying benefits operates
     forever as an estoppel so that an insurer can never
     change its mind; but unless information available to
     an insurer alters in some significant way, the
     previous payment of benefits is a circumstance that
     must weigh against the propriety of an insurer’s
     decision to discontinue benefits.
McOsker v. Paul Revere Life Ins. Co., 279 F.3d 586, 589 (8th
Cir. 2002).
  Ms. Leger reads the Eighth Circuit’s decision too broadly.
The fact that a plan administrator has made an initial
benefits determination in favor of the claimant is evidence
No. 08-1362                                               17

that, at least initially, the administrator believed that the
claimant was disabled as defined by the plan. However, as
specifically noted by the Eighth Circuit, the previous
payment of benefits is just one “circumstance,” i.e.,
factor, to be considered in the court’s review process; it
does not create a presumptive burden for the plan to
overcome. Id.
  Ms. Leger next maintains that Met Life’s determination
should be considered presumptively invalid because it
rests on the opinion of Dr. Chmell, who conducted a
medical file review as opposed to a physical examination.
We previously have rejected this argument. In Davis v.
Unum Life Insurance Co. of America, 444 F.3d 569 (7th Cir.
2006), we stated:
    The district court and Davis also fault Unum for
    relying on “a mere paper review,” lamenting the fact
    that Unum’s doctors did not personally examine
    Davis or speak with his doctors. However, neither
    the district court nor Davis has cited, and our research
    has not disclosed, any authority that generally prohib-
    its the commonplace practice of doctors arriving at
    professional opinions after reviewing medical files. In
    such file reviews, doctors are fully able to evaluate
    medical information, balance the objective data
    against the subjective opinions of the treating physi-
    cians, and render an expert opinion without direct
    consultation. It is reasonable, therefore, for an ad-
    ministrator to rely on its doctors’ assessments of the
    file and to save the plan the financial burden of con-
    ducting repetitive tests and examinations. See
18                                               No. 08-1362

     Dougherty [v. Indiana Bell Tel. Co.], 440 F.3d 910, [915
     (7th Cir. 2006)] (reasonable for administrator to take
     fair-minded actions aimed at conserving plan assets
     for the benefit of all participants and beneficiaries).
Id. at 577 (parallel citations omitted). Furthermore, the
Supreme Court has rejected the argument that the opin-
ions of treating physicians deserve special consideration
in benefits determinations: “[C]ourts have no warrant to
require administrators automatically to accord special
weight to the opinions of a claimant’s physician; nor
may courts impose on plan administrators a discrete
burden of explanation why they credit reliable evidence
that conflicts with a treating physician’s evaluation.” Black
& Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003).
  In sum, neither the previous payment of benefits nor a
decision at odds with an opinion of a treating physician
creates a presumption that the termination of benefits
was arbitrary and capricious.


                             C.
  As we noted earlier, when determining whether a
decision to terminate benefits was arbitrary and capricious,
we look to whether “specific reasons for denial [were]
communicated to the claimant,” whether “the claimant
[was] afforded an opportunity for ‘full and fair review’ by
the administrator,” and whether “there is an absence of
reasoning” to support the plan’s determination. See Tate,
545 F.3d at 559. Ms. Leger does not maintain that the Plan
failed to articulate its reasons for the denial of her claim.
No. 08-1362                                             19

Instead, the crux of her argument is that, in terminating
her benefits, the Plan cherry-picked the statements from
her medical history that supported the decision to termi-
nate her benefits, while ignoring a wealth of evidence
to support her claim that she was totally disabled. We
believe there is some merit to Ms. Leger’s position.
  The decision to terminate benefits is four pages long and
traces many aspects of Ms. Leger’s medical history. It is
particularly detailed in reviewing Dr. Hill’s treatment of
Ms. Leger’s condition since September 2004. The decision
correctly notes that, on their face, some of the medical
records are difficult to reconcile with her physician’s
assessment of her physical abilities. For instance,
on January 31, 2005, almost two months after her Decem-
ber 7, 2004 surgery, Dr. Hill reported that Ms. Leger was
“doing extremely well with minimal problems with the
right knee”; however, in an attending physician state-
ment dated March 28, 2005, Dr. Hill reported that
Ms. Leger was wheelchair bound and “essentially unable
to walk.” ML 0095.
  A statement that a surgery has been successful or that a
patient is pleased with the results must be viewed in
light of the patient’s existing condition and future ex-
pectations. If an otherwise healthy person underwent an
arthroscopic procedure, proclaimed afterward that she
was pleased with the result, but less than two months
later claimed that she was dependent on a wheelchair
for mobility, the Plan would be well within its discretion
in viewing the claim with skepticism. However, in this
case, the seemingly inconsistent statements must be
20                                               No. 08-1362

viewed in light of Ms. Leger’s lengthy medical history.
Ms. Leger may have been pleased with results that dimin-
ished her pain and allowed her some additional mobility;
her statement to that effect, however, is not inconsistent
with the fact that she also still may rely on a wheelchair
as her primary means of getting from one place to an-
other. Indeed, one of the key shortcomings of the Plan’s
determination is that it fails to mention the voluminous
medical record that both predates Ms. Leger’s initial
award of disability benefits and that spans the time
between that award of benefits and Met Life’s review of
those benefits in 2005. See McOsker, 279 F.3d at 590 (“We
have recently had occasion to remark that in deter-
mining whether an insurer has properly terminated
benefits that it initially undertook to pay out, it is impor-
tant to focus on the events that occurred between the
conclusion that benefits were owing and the decision to
terminate them.”).
  The complete record reveals that Ms. Leger suffers
from a debilitating condition and must expend a great
deal of effort to cope with her condition. She has had
seventeen surgeries and procedures over the last twenty
years. It also is the case that her condition is degenerative:
Ms. Leger’s efforts are not designed to restore her condi-
tion to that of a normal, healthy individual, but instead
are intended merely to improve her strength and stability
from their existing levels. Her and her doctor’s state-
ments with respect to her progress and surgical successes
must be evaluated with this history in mind.
   Our other key concern with the Plan’s determination is
its treatment of the functional capacity evaluation. The
No. 08-1362                                             21

evaluator concluded, as did Dr. Hill, that Ms. Leger was
limited in her ability to sit in one position for extended
periods of time. See ML 0460. Although this determina-
tion was based on Ms. Leger’s subjective complaints of
pain, the evaluator concluded that Ms. Leger’s com-
plaints of pain, and accompanying physical limitations,
were both reasonable and reliable. ML 0485.
  The Plan’s determination (based on Dr. Chmell’s file
review), however, gave short shrift to this aspect of the
FCE:
   The findings of the Functional Capacity Evaluation
   were consistent with sedentary work duties in terms of
   limiting heavy lifting, pushing and pulling and squat-
   ting or carrying over distances. Recommendations
   from this Functional Capacity Evaluation states that
   you should avoid being in a specific position such as
   seated or standing for long periods of time. The re-
   viewing consultant [Dr. Chmell] finds that this is
   based on your subjective complaints and is not sup-
   ported by any objectively documented deficit, which
   would prevent maintaining a seated position for an
   extended period of time. This consultant finds that
   you have no documented disorder of your axial skele-
   ton, which would prevent unlimited sitting activities.
ML 0096.
  Ms. Leger argues that Dr. Chmell discounted the recom-
mended limitation in the FCE because it was based on
Ms. Leger’s subjective complaints of pain as opposed to
any identifiable physiological source. She further argues
that this court’s decision in Hawkins v. First Union Corp.,
326 F.3d 914 (7th Cir. 2003), established that complaints
22                                              No. 08-1362

of pain cannot be dismissed out of hand because they
are subjective. We agree.
  In Hawkins, the claimant suffered from fibromyalgia. His
application for long-term disability benefits was denied in
part on the reviewing physician’s determination that the
claimant was capable of working. With respect to the
quality of the reviewing physician’s report, we stated:
     But the gravest problem with Dr. Chou’s report is the
     weight that he places on the difference between sub-
     jective and objective evidence of pain. Pain often and
     in the case of fibromyalgia cannot be detected by
     laboratory tests. The disease itself can be diagnosed
     more or less objectively by the 18-point test (although
     a canny patient could pretend to be feeling pain when
     palpated at the 18 locations—but remember that the
     accuracy of the diagnoses of Hawkins’ fibromyalgia is
     not questioned), but the amount of pain and fatigue
     that a particular case of it produces cannot be. It is
     “subjective”—and Dr. Chou seems to believe, errone-
     ously because it would mean that fibromyalgia could
     never be shown to be totally disabling, which the
     plan does not argue, that because it is subjective
     Hawkins is not disabled.
Id. at 919. Despite the infirmity in the report, we still
believed that it was a “close case” because of the deferen-
tial standard of review. Id. However, we determined that
the employer’s “discretion [wa]s not unlimited,” and there
simply was not sufficient evidence of capability to offset
the evidence of disability presented by the claimant.
  Here, it appears to us that Dr. Chmell’s report, which
discounts the FCE because it is based upon “Ms. Leger’s
No. 08-1362                                                   23

subjective complaints” and “not supported by any objec-
tively documented deficit,” suffers from the same short-
comings as the report in Hawkins. Dr. Chmell dismissed
Ms. Leger’s complaints of pain and attendant limita-
tions on movement because there was “no objective
medical evidence of a disorder” that would suggest the
severity of pain Ms. Leger was experiencing. ML 0109.
However, as noted in Hawkins, even if the source of pain
cannot be located, it nonetheless can be real. Furthermore,
here the Plan ignored the evidence in the FCE that
Ms. Leger’s complaints of pain were reliable. Under these
circumstances, we believe it was incumbent on the Plan (or
the Plan’s consultant) to do more than just dismiss
the complaints out of hand. Instead, the Plan must
explain why, despite evidence to the contrary in the FCE,
it nevertheless finds Ms. Leger’s complaints of pain
unreliable and why, if the complaints in fact are reliable,
the pain Ms. Leger is experiencing is not completely
debilitating. Without further explanation, there is an
“absence of reasoning in the record” to support the
Plan’s conclusion that Ms. Leger is capable of sitting
without limitation and, therefore, performing sedentary
work.8



8
   We recognize that Hawkins’ diagnosis of fibromyalgia is
different in material respects from Ms. Leger’s diagnosis of
osteoarthritis. As we noted in Hawkins, fibromyalgia presents
especially difficult questions with respect to whether it is
disabling because its very diagnosis, as well as the determina-
tion of its severity, are based on symptoms that are “entirely
subjective.” Hawkins v. First Union Corp. Long-Term Disability
                                                   (continued...)
24                                                   No. 08-1362

  Because the Plan’s determination failed to consider
Ms. Leger’s complete medical history and rejected, without
explanation, important aspects of the FCE, we believe
that the Plan acted in an arbitrary and capricious manner
in terminating Ms. Leger’s benefits.


                                D.
  “Courts that find a plan administrator’s denial of benefits
to be arbitrary and capricious may either remand the
case for further proceedings or reinstate benefits.” Tate,
545 F.3d at 562-63. However, “[g]enerally, when a court
or agency fails to make adequate findings or fails to
provide an adequate reasoning, the proper remedy in
an ERISA case . . . is to remand for further findings or



8
  (...continued)
Plan, 326 F.3d 914, 916 (7th Cir. 2006). Consequently, a search
for an objectively verifiable source of pain would be futile.
   Here, Dr. Chmell’s search for an objective, physical source
of Ms. Leger’s pain is not nonsensical, it simply is incomplete. In
rejecting Ms. Leger’s claim of pain as untraceable to a docu-
mented disorder, Dr. Chmell focused on the condition of
Ms. Leger’s axial skeleton. However, Dr. Chmell does not
address whether there could be pain associated with
Ms. Leger’s documented disorder, osteoarthritis, that would cause
her pain if she remained in a sedentary position—in an office
chair with knees bent—for an unlimited period of time. Addi-
tionally, as explained above, the need for further explanation
is even greater given the FCE’s findings that Ms. Leger’s
complaints of pain were reliable.
No. 08-1362                                                    25

explanations, unless it is so clear cut that it would be
unreasonable for the plan administrator to deny the
application for benefits on any ground.” Id. at 563
(internal quotation marks and citations omitted). Here, we
remand because the Plan failed to consider adequately
Ms. Leger’s lengthy history of medical treatment and to
provide adequate reasoning for its rejection of portions
of the FCE. However, on the record before us, we cannot
say definitively that it was unreasonable for the Plan to
terminate Ms. Leger’s benefits. There is evidence in the
record that Ms. Leger is able to engage in sedentary
activities for extended periods of time and also is able
to engage in some minimal physical activity. Con-
sequently, we believe that the correct course of action is to
remand this case for further findings and explanations.9


                          Conclusion
  For the foregoing reasons, the judgment of the district
court is reversed and the case is remanded for further



9
  Because we have not ordered Ms. Leger’s benefits reinstated,
her request for attorneys’ fees is premature. We previously
have held that “a claimant who is awarded a remand in an
ERISA case generally is not a ‘prevailing party’ in the ‘truest
sense of the term,’ ” Tate v. Long Term Disability Plan for
Salaried Employees of Champion Int’l Corp. #506, 545 F.3d 555, 564
(7th Cir. 2008) (quoting Quinn v. Blue Cross & Blue Shield Ass’n,
161 F.3d 472, 478-79 (7th Cir. 1998)), and Ms. Leger has not
argued that attorneys’ fees should be awarded in the absence
of an order for reinstatement of benefits.
26                                            No. 08-1362

proceedings consistent with this opinion. Ms. Leger may
recover her costs in this court.
                                  R EVERSED and R EMANDED




                         3-9-09